Citation Nr: 0611974	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1966 
to October 1969 and from October 1975 to May 1980.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In the January 2004 statement of accredited representative, 
the veteran's representative raised the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  This matter is referred to the 
RO for appropriate consideration.


FINDING OF FACT

The veteran's post traumatic stress disorder (PTSD) is 
manifested by depression, sleep impairment, frequent 
nightmares, intrusive thoughts, slight memory difficulties, 
increased startle response, increased irritability, social 
isolation, impaired impulse control, and occasional panic 
attacks that result in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Here, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a letter dated 
October 2002 of the information and evidence needed to 
substantiate and complete his claim for an increased 
evaluation for PTSD.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The letter also informed the veteran that 
VA would obtain all service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
Although the October 2002 letter did not expressly state that 
the evidence needed to show the veteran's PTSD symptoms had 
worsened, the veteran was afforded a VA examination in 
November 2002; the veteran stated in that examination that 
his symptoms had worsened; an April 2003 rating decision 
increased the evaluation to 30 percent; and an April 2003 
notice letter stated that the veteran was entitled to the 
increased evaluation because his PTSD symptoms had worsened.  
Under the circumstances here, the veteran is not prejudiced 
because "it is difficult to discern what additional guidance 
VA could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The October 2002 letter 
stated "tell us about any additional information or evidence 
that you want us to get to get for you," and noted that in 
the case of medical records the veteran could get the records 
himself and "send them to us."  The provisions of 38 C.F.R. 
§ 3.159(b)(1) were provided to the veteran in the October 
2003 statement of the case.  It is clear from these documents 
that the RO was asking for any records related to the 
veteran's claim.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and VA outpatient medical records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  In 
the March 2006 Appellant's Brief, the veteran's 
representative asserts that this case should be remanded for 
a VA PTSD examination because the current medical evidence of 
record is incomplete.  The Board notes that the veteran was 
afforded a VA PTSD examination shortly after filing his claim 
for entitlement to an increased evaluation in November 2002, 
and recent Veteran Center treatment notes are associated with 
the claims file.  In the absence of assertions or evidence 
that the disability has undergone an increase in severity 
since the time of the last examination, the passage of time 
since an otherwise adequate examination does not necessitate 
a new examination.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 
(1995).  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure by VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  


See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 
(U.S. Vet. App. March 3, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Service connection was granted for PTSD by a June 2000 rating 
decision, and a 10 percent evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
30, 1998.  By that same rating decision, the veteran was 
awarded a temporary total evaluation from May 12, 1999 to 
September 1, 1999, under 38 C.F.R. § 4.29 (2005), and the 10 
percent evaluation was continued from 


September 1, 1999, under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  By a July 2001 rating decision, the 10 percent 
evaluation was again continued, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  By an April 2003 rating decision, a 30 
percent evaluation was assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective August 6, 2002.  

The veteran was awarded the Combat Action Ribbon, the Vietnam 
Service Medal with two stars, the Republic of Vietnam 
Campaign Medal with devices, the National Defense Service 
Medal, and the Republic of Vietnam Cross of Gallantry. 

The veteran was first diagnosed with PTSD in 1998.  A June 
2001 VA outpatient mental health clinic record noted that the 
veteran reported he was doing well, but had episodes of 
anxiety, irritability, and poor sleep.  He reported that his 
30-year old son had moved in with him, that the relationship 
was going well, and that he would be teaching classes that 
summer.  The examiner found the veteran alert, oriented to 
time, person, and place, friendly, cooperative, with good eye 
contact and grooming, a bright affect, normal speech, 
organized thoughts, and no evidence of hallucinations, 
delusions, or suicidal or homicidal ideations.  The 
impression was PTSD, intermittent explosive disorder, and 
major depression, recurrent without psychotic features.  A 
Global Assessment of Functioning (GAF) score of 70 was 
assigned, which contemplates some mild symptoms such as, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning such as, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

A September 2001 VA mental health clinic note indicated that 
the veteran was in a satisfying relationship and would be 
teaching classes in the fall.

January and March 2002 Veteran Center progress notes indicate 
the veteran's PTSD was assessed as chronic and severe.  A 
March 2002 progress note indicated the 


veteran's relationship was going well, the veteran had 
finished catechism classes and was getting confirmed in the 
Catholic Church, and the veteran was taking classes starting 
that summer/fall.

In an April 2002 VA mental health clinic record, the veteran 
presented with recent depression and self-isolation.  The 
veteran reported that he was teaching classes full-time at a 
community college, was in a relationship, was sleeping OK, 
and had a good appetite, but low energy.  The veteran denied 
irritability.  The examiner found the veteran was alert, 
oriented to time, person, and place, friendly, cooperative, 
had good eye contact, good grooming, bright affect, normal 
speech, organized thoughts, and no evidence of 
hallucinations, delusions, or suicidal or homicidal 
ideations.  The impression was PTSD, intermittent explosive 
disorder, and major depression, recurrent without psychotic 
features.  A GAF score of 63 was assigned, which contemplates 
some mild symptoms.  See DSM-IV, at 46-47.

A June 2002 VA mental health clinic record noted that the 
veteran was alert, oriented to time, person, and place, 
friendly and cooperative, had good eye contact, good 
grooming, a bright affect, normal speech, organized thoughts, 
no evidence of hallucinations or delusions, and no suicidal 
or homicidal ideations.  The impression was PTSD, 
intermittent explosive disorder and major depression, 
recurrent without psychotic features.  The examiner assigned 
a GAF score of 63.  See DSM-IV, at 46-47.

A July 2002 Veteran Center progress note assessed chronic and 
severe PTSD.  The veteran reported intrusive thoughts, 
nightmares, sleep disturbance, night sweats, and fear of 
intimate relationships. 

In an August 2002 VA mental health clinic record, the veteran 
reported that he was teaching classes, taking classes, was 
involved with a close female friend, and that he was feeling 
more control although he reported incidents of aggression 
towards his female friend's ex-spouse.  The examiner found 
the veteran was alert, oriented to time, person, and place, 
friendly and cooperative, had good eye contact, good 
grooming, a bright affect, normal speech, and organized 
thoughts.  The examiner 


found no evidence of hallucinations, delusions, or suicidal 
or homicidal ideations.  The impression was PTSD, 
intermittent explosive disorder, and major depression, 
recurrent without psychotic features.  A GAF score of 65 was 
assigned, which contemplates some mild symptoms.  See DSM-IV, 
at 46-47.

An August 2002 Veteran Center progress note indicated that 
the veteran reported an acute sense of doom and shortened 
future.  Chronic and severe PTSD was assessed.  September 
2002 progress notes indicate that the veteran was doing well 
in his classes and had no further rage or anger outbursts.  
October 2002 VA progress notes assessed chronic and severe 
PTSD.  A November 2002 progress note indicated increased 
anxiety and irritability, nightmares, intrusive thoughts, and 
assessed chronic and severe PTSD.

A November 2002 VA PTSD examination was conducted.  The 
veteran reported increased difficulty sleeping and worsening 
violent nightmares about Vietnam and other situations, that 
were occurring 4 to 5 times per week.  The veteran reported 
increased irritability, higher startle response, periodic 
panic attacks, and that he was easily enraged, although he 
was able to control his behavior for the most part by 
removing himself from people.  The veteran reported that 
after his 1999 inpatient treatment, his symptoms had 
increased, and had worsened since his March 2002 marriage.  
The veteran reported that he worried for his wife's safety, 
frequently checked out noises outside, and engaged in 
ritualistic behaviors, self-isolation, and withdrawal.  The 
veteran reported that he was taking classes and teaching a 
full load of community college classes, although teaching was 
becoming difficult because it was hard for him to stay in the 
"here and now."  The veteran reported that he enjoyed 
teaching and that some of the classes were second nature and 
came very easily.  The veteran reported that his wife was 
supportive and accepting and that their relationship was 
good.  He reported that he had no other friends, but was 
cordial with his coworkers.  The veteran stated that he often 
rode his motorcycle, that he and his wife sometimes rode 
motorcycles together, and that he did odd jobs around the 
home to stay busy.  

The examiner found the veteran maintained personal hygiene, 
was oriented to time, person, and place, had good eye 
contact, logical and relevant rate and flow of speech, no 
impairment of thought process or communication, no suicide or 
homicide attempts, and no delusions or hallucinations.  The 
examiner also found an increased startle response, sleep 
impairment, some memory difficulties, but improved abilities 
when working in groups at work, impaired impulse control, 
frequent nightmares, intrusive thoughts, avoidance of people 
and activity, increased irritability, and suicidal thoughts 
and risky behaviors prior to his March 2002 marriage.  The 
examiner found the veteran presented as anxious.  The 
examiner noted that the veteran was able to maintain 
employment and was generally functional, but experienced 
intermittent periods of difficulty due to panic attacks, 
hypervigilant behaviors, and chronic sleep impairment, which 
affected his relationships with others.  The examiner 
characterized the PTSD as chronic and moderate.  The examiner 
assigned a GAF score of 62, which contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See DSM-IV, at 46-
47.  The examiner found the veteran's prognosis guarded.

Veteran Center progress notes from January 2003 indicate the 
veteran reported nightmares and intrusive thoughts.  Chronic 
and severe PTSD was assessed.  February 2003 progress notes 
indicate severe PTSD was assessed and the veteran reported 
increased stress with school and tension with his wife.  A 
March 2003 progress note indicated moderate PTSD was 
assessed.  A May 2003 progress note found the veteran doing 
fairly well with the stress of school and the war, and 
assessed severe PTSD.

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, 
such as forgetting names, directions, recent events.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence of record does not support a rating in 
excess of 30 percent for PTSD as the criteria for a 50 
percent evaluation have not been met.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent evaluation assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  The 
evidence of record indicates that the veteran has depression, 
sleep impairment, mild memory difficulties, an increased 
startle response, frequent nightmares, intrusive thoughts, 
increased irritability, and impaired impulse control.  The 
evidence of record also indicates that the veteran maintains 
good personal hygiene, is alert and oriented times three, has 
a bright affect, good rate and flow of speech, no impairment 
of thought process or communication, rare panic attacks, and 
no hallucinations or delusions.  Although the veteran reports 
that he has no friends, he has a good relationship with his 
wife whom he married in March 2002, and was recently 
confirmed into the Catholic Church.  The veteran has 
continued to teach classes at a community college, take 
classes, ride his motorcycle alone and with his wife, and do 
odd jobs around the house.  The veteran is cordial to his co-
workers.  The veteran's GAF scores consistently demonstrate 
that the veteran's PTSD is manifested by mild symptoms, and 
that although there is some occupational and social 
impairment, overall, the veteran functions pretty well.  

Although the Veteran Center outpatient clinic records 
assessed "severe" PTSD, the Board notes that the severity 
of disability is based upon actual symptomatology, as it 
affects social and industrial adaptability.  Two important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The examiner's classification of the disease 
as "mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology, as well as the full consideration of 


the whole history must be given.  Ratings are to be assigned 
which represent the impairment of social and industrial 
adaptability based on all the evidence of record.  38 C.F.R. 
§ 4.2.

In this case, based on all the evidence of the record, an 
increased evaluation for PTSD is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 30 percent is provided for certain 
manifestations of service-connected PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations for PTSD in this time period, and 
marked interference with employment has not been shown.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

As the medical evidence discussed above does not show an 
overall disability picture of reduced reliability and 
productivity due to symptoms such as panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory to the extent of 
retention of only highly learned materials, and impaired 
judgment and abstract thinking, but rather shows that the 
veteran generally functions satisfactorily with routine 
behavior and self-care, the preponderance of the evidence is 
against a claim for an increased evaluation, and 


therefore, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


